Citation Nr: 1047789	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-43 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

2.  Entitlement to an initial rating greater than 10 percent for 
chronic pain syndrome of the upper and lower extremities, except 
for carpal tunnel syndrome, due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1986 to September 1986 and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from January 2009 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota. 

The Veteran also perfected an appeal as to entitlement to 
reentrance into a rehabilitation program for independent living 
service and this issue is addressed in a separate decision. 

The issues of entitlement to an increased rating for 
gastrointestinal reflux disease and shortness of breath 
attributed to an undiagnosed illness as well as the issues 
of entitlement to service connection for chronic skin 
rash, neuropsychological symptoms, sleep disturbances, 
cardiovascular symptoms and abnormal weight loss have all 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Upon perfecting his appeal, the Veteran requested on his November 
2009 VA Form 9 "a BVA hearing at a local VA office before a 
Member, or Members, of the BVA." 

The Veteran later stated on his April 2010 VA Form 9 (in 
perfecting his other claim seeking readmittance into the 
rehabilitation program for independent living service) that he 
desired "a BVA hearing in Washington, D.C."  

Thereafter, the Veteran was scheduled for a BVA Central Office 
hearing in Washington, D.C. on November 15, 2010.  The Veteran 
submitted a November 2010 statement indicating that due to 
financial hardship he would be unable to travel to Washington, 
D.C. and, instead, desired a video hearing with a member of the 
BVA.

The Court has determined that the Veteran has a right to request 
a hearing before the issuance of a Board decision.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  
In this case, the Veteran properly requested a Board hearing for 
his claims and, although there is some ambiguity as to what kind 
of hearing the Veteran desires, he never withdrew this request. 

Accordingly, the RO should clarify what type of hearing the 
Veteran is seeking and afford him a hearing before the Board as 
requested.

Accordingly, the case is REMANDED for the following action:

The RO should clarify whether the Veteran 
requests a video hearing or an in-person 
hearing at the VARO in St. Paul, Minnesota 
for the issues enumerated above and, 
thereafter, respond appropriately.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



